Per Curiam,
The appellant in this unemployment compensation case, a claimant, admitted that she left her work for Prudential Insurance Company for what she described at the referee’s hearing as a personality conflict with a supervisor which resulted in “rough working conditions,” never clearly described. These reasons are not compelling and necessitous causes for quitting one’s job and the compensation authorities’ denial of benefits was clearly correct on the merits.
The claimant’s further contention is that she was not afforded a full and fair administrative hearing because the referee did not understand, and therefore did not assist her in developing, her evidence concerning a corrective interview at which she contended that she was criticized for failing to do work placed in her assignment basket on her day off. On the contrary, *118the claimant’s version of this incident was the subject of findings by both the referee and the Board of Review, both of which nevertheless correctly concluded that the claimant had not established a compelling and necessitous reason for voluntarily leaving her work.
Order affirmed.
Pee Curiam Order
And Now, this 30th day of September, 1981, the order of the Unemployment Compensation Board of Review is affirmed.